DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Preliminary Amendments and Remarks, filed 27 April 2022, in the matter of Application N° 17/475,622.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-34 have been canceled.  Claims 35-54 have been added.  None of the newly added claims has been further amended.
No new matter has been added.
Thus, claims 35-54 now represent all claims currently under consideration.

Information Disclosure Statement
Two Information Disclosure Statements (IDS) filed 30 August 2022 and 7 September 2022 are acknowledged and have been considered.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of Dokou et al. (USPN 8,883,206 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 35 recites: 
A pharmaceutical composition comprising a unit dose form comprising one or a plurality of granules, pellets, particles, or mini-tablets, wherein the composition comprises:
a solid dispersion in an amount of 30 to 40 percent by weight of the composition, wherein the dispersion comprises:
about 80 wt % of substantially amorphous or amorphous N-[2,4-bis(1,1-dimethylethyl)-5-hydroxyphenyl]-1,4-dihydro-4-oxoquinoline-3-carboxamide (Compound 1) by weight of the dispersion,
about 19.5 wt % of hydroxypropylmethylcellulose acetate succinate (HPMCAS) by weight of the dispersion, and
about 0.5 wt % sodium lauryl sulfate (SLS) by weight of the dispersion; 
a binary filler, wherein the binary filler comprises mannitol and lactose in a ratio of about 1:3 mannitol to lactose;
a sweetener, wherein the sweetener is sucralose;
a disintegrant;
a glidant; and 
a lubricant;
wherein the unit dose form comprises at least about 5 mg of substantially amorphous or amorphous Compound 1; and
wherein substantially amorphous Compound 1 has less than 15% crystallinity.

The foregoing is read on by claims 1 and 2 of the reference ‘206 patent.  The key differences are emphasized below: 
A pharmaceutical composition consisting of:
about 35 wt% of a solid dispersion by weight of the composition, wherein the dispersion comprises about 80 wt % of substantially amorphous or amorphous N-[2,4-bis(1,1-dimethylethyl)-5-hydroxyphenyl]-1,4-dihydro-4-oxoquinoline-3-carboxamide by weight of the dispersion, and about 19.5 wt % of HPMCAS by weight of the dispersion, and about 0.5 wt % SLS by weight of the dispersion; 
about 13.5 wt% of mannitol by weight of the composition;
about 41 wt% of lactose by weight of the composition;
about 2 wt% of sucralose by weight of the composition;
about 6 wt% of croscarmellose sodium by weight of the composition;
about 1 wt% of colloidal silicon dioxide by weight of the composition; and 
about 1.5 wt% of magnesium stearate by weight of the composition.

The pharmaceutical composition of claim 1, wherein the pharmaceutical composition is a unit dose form comprising one or a plurality of granules, pellets, particles or mini-tablets, and wherein the unit dose form comprises from about 1 mg to about 100 mg of of substantially amorphous or amorphous N-[2,4-bis(1,1-dimethylethyl)-5-hydroxyphenyl]-1,4-dihydro-4-oxoquinoline-3-carboxamide.
The foregoing additionally reads on the limitations of instant claims 35-41.  The exclusionary limitations of claim 41 are read on by the closed scope of claim 1 of the ‘206 patent.
The remaining limitations disclosed in claims 3-10 of the reference ‘206 patent read immediately upon the instant limitations of claims 42-48 of the claimed composition.

The limitations of the instantly claimed method of treating require each of the compositional limitations of claim 35.
As no restriction requirement was made in either the instant or reference application, the instant method claims are also considered to be read on by the reference composition.
Thus, the instant recitations of claims 35 and 49, though compositionally broader, would be anticipated by the composition of claim 1, were the reference available as prior art.
Thus, the Examiner concludes that the ‘206 patent presents a prima facie showing of obviousness such that a person of ordinary skill in the art at the time of the filed invention would have had a reasonably high expectation of successfully practicing the instantly claimed invention, absent a clear showing of evidence to the contrary.

Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of Dokou et al. (USPN 10,272,046 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations recited by instant independent claims 35 and 49 are discussed above.
Claim 1 of the reference ‘046 patent discloses:
A pharmaceutical composition in a unit dose form comprising one or a plurality of granules, pellets, particles, or mini-tablets, wherein the composition comprises:
a solid dispersion in an amount from about 30 to about 50 percent by weight of the composition, wherein the dispersion comprises about 80 wt% of substantially amorphous or amorphous N-[2,4-bis(1,1-dimethylethyl)-5-hydroxyphenyl]-1,4-dihydro-4-oxoquinoline-3-carboxamide (Compound 1) by weight of the dispersion, about 19.5 wt % of HPMCAS by weight of the dispersion, and about 0.5 wt % SLS by weight of the dispersion; 
mannitol and lactose in amount from about 30 to about 60 percent by weight of the composition, wherein mannitol and lactose are present in a ratio of about 1:3 mannitol to lactose;
sucralose in an amount from about 1.5 to about 2.5 percent by weight of the composition;
croscarmellose sodium in an amount from about 4 to about 8 percent by weight of the composition;
colloidal silicon dioxide in an amount from about 0.5 to about 1.5 percent by weight of the composition; and 
magnesium stearate in an amount from about 0.5 to about 1.5 percent by weight of the composition;
wherein the composition does not comprise SLS outside of the solid dispersion.
The foregoing reads on the limitations of instant claims 35-41.
The remaining limitations disclosed in claims 2-12 of the reference ‘046 patent read immediately upon the instant limitations of claims 42-48 of the claimed composition.
The limitations of the instantly claimed method of treating require each of the compositional limitations of claim 35.
As no restriction requirement was made in either the instant or reference application, the instant method claims are also considered to be read on by the reference composition as does the reference method presented in claims 13-23.
Thus, the instant recitations of claims 35 and 49, though compositionally broader, would be anticipated by the composition of claims 1 and 13, were the reference available as prior art.
Thus, the Examiner concludes that the ‘046 patent presents a prima facie showing of obviousness such that a person of ordinary skill in the art at the time of the filed invention would have had a reasonably high expectation of successfully practicing the instantly claimed invention, absent a clear showing of evidence to the contrary.

Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Dokou et al. (USPN 11,147,770 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations recited by instant independent claims 35 and 49 are discussed above.
Claim 1 of the reference ‘770 patent discloses: 
A pharmaceutical composition comprising a unit dose form comprising one or a plurality of granules, pellets, particles, or mini-tablets, wherein the composition comprises:
a solid dispersion in an amount of 30 to 40 percent by weight of the composition;
a binary filler;
a sweetener;
a disintegrant;
a glidant; and
a lubricant;
wherein the unit dose form comprises from 1 mg to 250 mg of substantially amorphous or amorphous Compound 1,
wherein the solid dispersion comprises about 80 wt % of substantially amorphous or amorphous N-[2,4-bis(1,1-dimethylethyl)-5-hydroxyphenyl]-1,4-dihydro-4-oxoquinoline-3-carboxamide (Compound 1) by weight of the dispersion, about 19.5 wt % of hydroxypropyl methylcellulose acetate succinate (HPMCAS) by weight of the dispersion, and about 0.5 wt % sodium lauryl sulfate (SLS) by weight of the dispersion, 
wherein the binary filler comprises mannitol and lactose in a ratio of about 1:3 mannitol to lactose;
wherein the sweetener is sucralose, and
wherein substantially amorphous Compound 1 has less than 15% crystallinity.
The foregoing disclosed composition reads on instant claim 35 almost perfectly and additionally reads on instant claims 42-44.  The key difference between the two compositions resides with the range of the amount of Compound 1 that is recited.
Instant claims 42-44 are also read on by reference claims 8-10, 13, and 15.
Reference claims 2-7, 11, 12, 14, and 16-22 respectively read on instant claims 36-41 and 45-54.
As no restriction requirement was made in either the instant or reference application, the instant method claims are also considered to be read on by the reference composition.
Thus, the instant recitations of claims 35 and 49, though compositionally broader, would be anticipated by the composition of claim 1, were the reference available as prior art.
Thus, the Examiner concludes that the ‘770 patent presents a prima facie showing of obviousness such that a person of ordinary skill in the art at the time of the filed invention would have had a reasonably high expectation of successfully practicing the instantly claimed invention, absent a clear showing of evidence to the contrary.

Claims 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 10-13, 18, 20, 21, and 23-25 of Rowe et al. (USPN 10,646,481 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations recited by instant independent claims 35 and 49 are discussed above.
Claim 1 of the reference ‘481 patent discloses: 
A pharmaceutical composition comprising a solid dispersion, wherein said solid dispersion comprises: 
about 80 wt % of substantially amorphous or amorphous N-[2,4-bis(1,1-dimethylethyl)-5-hydroxyphenyl]-1,4-dihydro-4-oxoquinoline-3-carboxamide (Compound 1) by weight of the dispersion, wherein substantially amorphous Compound 1 comprises less than 15% crystallinity Compound 1,
about 19.5 wt % of hydroxypropyl methylcellulose acetate succinate (HPMCAS) by weight of the dispersion, and
about 0.5 wt % sodium lauryl sulfate (SLS) by weight of the dispersion.
The foregoing disclosed composition is far broader in scope than that which is recited by instant claims 35 and 41, and as used by the method of treating in instant claim 49.  The key difference between the two compositions resides with the range of the amount of Compound 1 that is recited.  The instantly claimed pharmaceutical composition recites using about 30-40 wt% of the aforementioned dispersion in the pharmaceutical composition, whereas the reference ‘481 patent does not set forth an amount of the composition dedicated to the dispersion.
Furthermore, the instantly claimed filler, sweetener, disintegrant, glidant, and lubricant as recited in claims 35-40 are added in dependent claims and defined there as well (see reference claims 3, 4, 6, 7, 20, 21, and 23-25.
Additional teachings of the reference patent at claims 10-12 present different amounts of Compound 1 that are present in the claimed composition.  These amounts read on the limitations recited by instant claims 42-44.
Regarding claim 41, the Examiner considers this claim to be met by the reference invention where additional amounts of SLS are not recited.  Claim 1, for instance is silent to the presence of SLS being present beyond the dispersion.  As such, the limitation of claim 41 is considered to be read on by reference claim 1.
Lastly, the Examiner has noted above that the recited method treating CFTR using the composition of claim 35, naturally requires all of the compositional limitations of claim 35.  Those compositional limitations are met by claim 1 of the reference ‘481 patent.
No restriction has been raised in the instant application; all claims are being considered together on the merits.  However, it is noted that the application of the reference ‘481 patent (US 15/253,636), did raise a restriction requirement.  At the time of allowance, the withdrawn method of treating claims were canceled.
Despite this, and as evidenced by the specification of the ‘481 patent, as well as the claims of the above cited patents, a person of ordinary skill in the art ahead of the effective filing date of the instant application, would have clearly possessed the guidance necessary to understand and reasonably expect success in using the claimed composition in a method of treating CFTR.
As such, the Examiner additionally rejections instant claims 49-54 over the cited reference composition claims of the ‘481 patent.
Thus, the Examiner concludes that the ‘481 patent presents a prima facie showing of obviousness such that a person of ordinary skill in the art at the time of the filed invention would have had a reasonably high expectation of successfully practicing the instantly claimed invention, absent a clear showing of evidence to the contrary.

Allowable Subject Matter
Claims 35-54 are free of the prior art.

All claims have been rejected; no claims are allowed.








Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615